Case: 18-10598   Date Filed: 10/18/2018   Page: 1 of 14


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 18-10598
                         Non-Argument Calendar
                       ________________________

                        Agency No. A205-675-190



DINORA ORTEGA MORALES,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (October 18, 2018)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 18-10598    Date Filed: 10/18/2018   Page: 2 of 14


       Dinora Ortega Morales seeks review of the Board of Immigration Appeals’

(“BIA”) decision denying her motion to reopen removal proceedings based on a

claim of ineffective assistance of counsel. The BIA denied the motion to reopen

because it was untimely and because Morales had not established a reasonable

probability that, but for counsel’s errors, the outcome of her removal proceedings

would have been different. After careful review, we deny the petition for review.

                                         I.

       Morales, a native and citizen of Honduras, entered the United States in June

2012 on a six-month tourist visa. She hired an attorney, Teresa Martinez-Alonso,

and then filed an application for asylum, withholding of removal, and relief under

the Convention against Torture (“CAT”) in October 2012.

       Morales sought asylum and withholding of removal based on her nationality

and membership in a particular social group. In an addendum to her application,

Morales explained that she had fled Honduras because she was being targeted and

threatened by individuals who had killed her brother after he found out about

corrupt practices at his place of work, the National Port Company (“NPC”), which

was a government entity in charge of commercial importation and exportation of

freight.

       An asylum officer interviewed Morales and her husband and denied the

asylum application. Her visa expired in December 2012 and, shortly thereafter,


                                         2
             Case: 18-10598     Date Filed: 10/18/2018   Page: 3 of 14


Morales was issued a Notice to Appear charging her as removable for having

overstayed her visa.      Morales conceded removability and presented her

applications for relief to an Immigration Judge (“IJ”), who held a merits hearing in

January 2014 at which Morales was represented by Martinez-Alonso.

      Morales and her husband both testified at the hearing. They explained that

they had owned a telecommunications and security business in Honduras before

fleeing to the United States following the murder of Morales’s brother. According

to their testimony, Morales’s brother worked as a truck driver for a company that

handled the delivery of shipping containers for the NPC. The company was owned

by René Maradiaga Panchamé, the sub-director of the Honduran National Police.

At some point, Morales’s brother found out that the company was importing and

exporting contraband through the port. He began to fear for his life, and he told

Morales to stay away from him so she would not be connected with him.

      On January 1, 2011, a man followed Morales’s brother to the Moraleses’

home and then spoke with her husband. This man, referred to by Morales and her

husband as the “coyote,” said he oversaw drug shipments for the company owned

by Maradiaga Panchamé. He asked Morales’s husband if he had security footage

of a murder that had occurred in front of the home, and he indicated he had

committed the murder. One week later, the coyote approached Morales as she was

getting out of her car and asked her about her brother’s delivery activities. She


                                         3
             Case: 18-10598     Date Filed: 10/18/2018   Page: 4 of 14


told him she didn’t know anything, and nothing further happened. About a week

after that, the coyote murdered her brother and his boss on the street near the

Moraleses’ home.

      Morales and her husband further testified that, when they went to identify

her brother’s body at the morgue, four strange men approached and began asking

questions about her brother’s death. Morales and her husband claimed that they

knew nothing. Terrified about these events, Morales traveled to the United States

for six months to wait for things to calm down. She returned to Honduras in

November 2011. Meanwhile, after her brother’s death, her father began receiving

death threats against her over the phone, and her father told her of the threats.

Because the threats had not stopped, Morales secured a United States visa and left

Honduras in June 2012. Her father continued to receive threatening phone calls

against her, and he advised her not to come back. No other family member still

living in Honduras had been threatened or harmed.

      The IJ denied Morales’s applications for asylum, withholding of removal,

and CAT relief. The IJ determined that Morales and her husband testified credibly

but that she failed to prove her eligibility for relief. The IJ first found that the

threatening phone calls to Morales’s father did not amount to persecution because

Morales was never physically harmed or threatened directly and there was no




                                         4
              Case: 18-10598     Date Filed: 10/18/2018   Page: 5 of 14


detail about the threats in the phone calls to her father. The IJ also found it

unlikely that Morales would continue to be targeted if she returned to Honduras.

      The IJ further determined that Morales failed to establish a nexus between

any past or future persecution and a protected ground, specifically her membership

in a particular social group (her family). At best, according to the IJ, Morales

established that her brother was killed because of his work and his knowledge of

corruption involving the NPC. The IJ reasoned that, because the motive for the

murder was her brother’s knowledge of corruption, the coyote was interested in

Morales not because of her familial relationship but rather because of her potential

knowledge of what her brother had discovered.         Noting the lack of evidence

showing that any of Morales’s other family members—apart from her father—had

been targeted or threatened, the IJ concluded that Morales had failed to establish

that she would be targeted on account of membership in a particular social group.

While the IJ credited Morales’s evidence that the company for which the coyote

worked was connected to the national police and that there was corruption in the

NPC, the court was not persuaded that this evidence showed that her brother’s

murder was anything other than a “criminal act[] . . . not based upon membership

in a particular social group.”

      Finally, the IJ found that Morales failed to show that it was more likely than

not that she would face torture to which the government consented if returned to


                                          5
              Case: 18-10598    Date Filed: 10/18/2018   Page: 6 of 14


Honduras. The IJ noted that, while the coyote may have worked for the sub-

director of the national police, Morales had not indicated or alleged that the sub-

director “was in any way involved with the murder of her brother and would

threaten her.” Having denied her applications for relief, the IJ ordered Morales

removed to Honduras.

      In August 2015, the BIA dismissed Morales’s appeal and affirmed the IJ’s

decision denying her applications for asylum, withholding of removal, and CAT

relief. The BIA broadly concluded that the record supported the IJ’s resolution of

Morales’s claims. Morales did not ask this Court to review the BIA’s decision.

      Sometime later, Morales consulted another attorney and, in March 2017,

filed a motion to reopen her removal proceedings based on her former counsel’s

ineffective assistance. She asserted that former counsel, Martinez-Alonso, was

deficient in numerous ways—including failing to prepare Morales for the hearing,

failing to ask appropriate questions at the hearing, failing to submit proof of her

claim, failing to have her sister testify and corroborate her account, and failing to

establish the Honduran government’s involvement—and that she was prejudiced as

a result.   She submitted a personal affidavit recounting many of these same

complaints. Though she acknowledged that her motion to reopen was untimely,

she maintained that equitable tolling applied because she filed the motion within

90 days of discovering former counsel’s ineffective assistance.


                                         6
             Case: 18-10598     Date Filed: 10/18/2018   Page: 7 of 14


      The BIA denied Morales’s motion to reopen. The BIA determined that the

motion was untimely and it declined to apply equitable tolling, noting that Morales

had failed to provide details about the delay in filing her motion to reopen.

Further, the BIA determined that she had not proffered any facts or evidence,

beyond what was before the IJ, to establish that she was prejudiced due to former

counsel’s ineffectiveness. In particular, the BIA stated that, with regard to her

applications for asylum and withholding of removal, Morales had not demonstrated

“that the harm she fears would be on account of one of the protected grounds.” As

a result, the BIA found that there was no reasonable probability of a different

result. Morales now petitions this Court for review of the denial of her motion to

reopen.

                                         II.

      We review the BIA’s denial of a motion to reopen for an abuse of discretion.

Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009). Motions to reopen

are “particularly disfavored.” Id. “Our review is limited to determining whether

the BIA exercised its discretion in an arbitrary or capricious manner.” Id.

      Motions to reopen removal proceedings ordinarily must be filed within 90

days of the final administrative decision. Id.; 8 U.S.C. § 1229a(c)(7)(C)(i); 8

C.F.R. § 1003.2(c)(2).     The 90-day deadline is a non-jurisdictional claim-

processing rule subject to equitable tolling. Avila-Santoyo v. U.S. Att’y Gen., 713


                                         7
               Case: 18-10598       Date Filed: 10/18/2018       Page: 8 of 14


F.3d 1357, 1365 (11th Cir. 2013) (en banc). To establish equitable tolling, the

movant must show “(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way.” See id. at 1363 n.5 (quotation

marks omitted).

       It is well established in this Circuit that “[a]liens enjoy the right to the

effective assistance of counsel in deportation proceedings” where counsel has been

obtained. Gbaya v. U.S. Att’y Gen., 342 F.3d 1219, 1221 (11th Cir. 2003). That

right is a component of the right to a fair hearing under the Fifth Amendment’s

Due Process Clause. Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1273 (11th Cir.

2005).

       A claim of ineffective assistance of counsel may serve as the basis for a

motion to reopen.1 Id. To establish ineffective assistance in the context of a


       1
         The BIA generally requires motions to reopen based on ineffective assistance to satisfy
the three procedural requirements established in Matter of Lozada. Dakane, 399 F.3d at 1274.
According to Lozada,

       A motion to reopen or reconsider based upon a claim of ineffective assistance of
       counsel requires (1) that the motion be supported by an affidavit of the allegedly
       aggrieved respondent setting forth in detail the agreement that was entered into
       with counsel with respect to the actions to be taken and what representations
       counsel did or did not make to the respondent in this regard, (2) that counsel
       whose integrity or competence is being impugned be informed of the allegations
       leveled against him and be given an opportunity to respond, and (3) that the
       motion reflect whether a complaint has been filed with appropriate disciplinary
       authorities with respect to any violation of counsel's ethical or legal
       responsibilities, and if not, why not.

Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988). The BIA found, and the government
does not dispute, that Morales met the Lozada requirements in this case.
                                               8
              Case: 18-10598     Date Filed: 10/18/2018   Page: 9 of 14


removal proceeding, the movant must prove two things: (1) deficient

performance—that “counsel’s performance was deficient to the point that it

impinged the fundamental fairness of the hearing”; and (2) prejudice—that “there

is a reasonable probability that but for the attorney’s error, the outcome of the

proceedings would have been different.” Ali v. U.S. Att’y Gen., 643 F.3d 1324,

1329 (11th Cir. 2011). The BIA therefore does not abuse its discretion by denying

a motion to reopen that fails to establish prejudice. Dakane, 399 F.3d at 1274. An

applicant can establish prejudice by making a prima facie showing that she would

have been eligible for the relief sought. See id. (citing with approval two sister

circuit cases that held the same).

      To establish eligibility for asylum, the applicant must show that she has

“refugee” status by showing past persecution or a well-founded fear of future

persecution on account of a statutorily protected ground, including race, religion,

nationality, political opinion, or membership in a particular social group. See

Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1256 (11th Cir. 2007). An applicant for

withholding of removal must show that is it more likely than not “that her ‘life or

freedom would be threatened in that country because of [her] race, religion,

nationality, membership in a particular social group, or political opinion.’”

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005) (quoting 8

U.S.C. § 1231(b)(3)(A)). Eligibility for CAT relief requires a showing that it is


                                          9
             Case: 18-10598    Date Filed: 10/18/2018   Page: 10 of 14


more likely than not that the applicant would be tortured if returned to the

proposed country of removal and that the torture is by the government or with its

acquiescence. Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242 (11th Cir.

2004).

                                       III.

      The BIA did not abuse its discretion by denying Morales’s motion to reopen

her removal proceedings based on ineffective assistance of counsel.          Even

assuming without deciding that Morales is entitled to equitable tolling for her

motion to reopen, Morales has failed to make any showing that she was prejudiced

by former counsel’s ineffectiveness.

      We first address the motion to reopen as it relates to Morales’s applications

for asylum and withholding of removal, which both require a showing of a nexus

to a protected ground. In the original removal proceeding, the IJ found that

Morales was credible but that she failed to establish a connection between her

experiences and a protected ground. According to the IJ, her testimony reflected

that she had been targeted due to her potential knowledge, through her brother, of

corruption at the NPC, not because of her membership in a particular social group

(her family).   Thus, the key finding underlying the denial of asylum and

withholding of removal was the lack of a nexus, not Morales’s credibility or the

lack of corroborating evidence. Then, in denying the motion to reopen, the BIA


                                        10
                Case: 18-10598    Date Filed: 10/18/2018   Page: 11 of 14


found that Morales had presented no evidence or argument, beyond what was

before the IJ, indicating that the harm she feared was on account of a protected

ground. We agree with the BIA.

          Morales’s motion to reopen does not show that, but for counsel’s ineffective

assistance, she could have established a nexus to a protected ground. She alleges

that counsel failed to prepare her for the hearing, asked “random” questions at the

hearing, and failed to present any evidence from Morales’s sister.              These

deficiencies largely go to the credibility and completeness of Morales’s story. But

the IJ found Morales to be credible and accepted her testimony. And Morales does

not identify any additional evidence that could have been elicited with better

preparation or questioning, nor does she suggest that her sister’s testimony would

have been anything other than corroborative of her and her husband’s own credible

testimony. The affidavit attached to her motion to reopen merely stated that her

sister “knew the entire story of what happened to our brother and could help prove

that I was telling the truth.” Because the IJ found Morales to be credible, her

allegations of ineffective assistance relating to credibility and corroboration do not

establish a reasonable probability that she could have established eligibility for

relief.

          Morales’s other allegations concern potential gaps in the evidence, but they

likewise fail to show that counsel’s alleged deficiencies prejudiced her applications


                                           11
             Case: 18-10598     Date Filed: 10/18/2018   Page: 12 of 14


for asylum or withholding of removal. Morales broadly asserts that her attorney

failed to provide the court with sufficient evidence that she would be targeted in

the future based on her family membership, but she identifies no evidence or

testimony that was not presented to the IJ or the BIA that could have been used to

meet her burden. An unsupported assertion that her attorney could have done more

to prove her claims is insufficient to show prejudice.

      Morales also faults counsel for failing to establish a connection between her

brother’s murder and the Honduran government, but, again, she identifies no

evidence on that issue beyond what was before the IJ at the hearing. Contrary to

her contention, her attorney did introduce a letter showing that Morales’s brother

worked for a subsidiary of the government, and the IJ accepted it. Additionally,

the IJ accepted Morales’s and her husband’s testimony that her brother was killed

by a man who oversaw drug deliveries for the company owned by the sub-director

of the national police.    But despite this evidence, the IJ concluded that her

brother’s murder was due to a criminal act related to his knowledge of corruption

at the NPC, not persecution based on his family membership, and nothing offered

by Morales in her motion to reopen or her affidavit challenges that conclusion.

      For these reasons, Morales did not show that “there is a reasonable

probability that but for the attorney’s error, the outcome of the proceedings would

have been different.” See Ali, 643 F.3d at 1329. In particular, Morales’s motion to


                                         12
              Case: 18-10598     Date Filed: 10/18/2018   Page: 13 of 14


reopen does not indicate how she could have established the required nexus to a

protected ground for purposes of her applications for asylum and withholding of

removal. See Dakane, 399 F.3d at 1274. Accordingly, the BIA did not abuse its

discretion in denying her motion to reopen for failure to demonstrate “that the

harm she fears would be on account of one of the protected grounds.”

      As for her application for CAT relief, the BIA likewise did not abuse its

discretion in denying Morales’s motion to reopen.             In denying her CAT

application, the IJ found that, while the coyote may have worked for the sub-

director of the national police, Morales had not indicated or alleged that the sub-

director “was in any way involved with the murder of her brother and would

threaten her,” so there was no evidence that the government of Honduras would

torture or acquiesce in the torture of her. See Sanchez, 369 F.3d at 1242. Nothing

in Morales’s motion to reopen challenges that finding. As we have explained

above, while Morales faults former counsel for failing to establish a connection

between her brother’s murder and the Honduran government, she identifies no

evidence on that issue beyond what was before the IJ at the hearing. Accordingly,

the BIA did not abuse its discretion in finding that there was no reasonable

probability of a different result.

                                         IV.




                                          13
             Case: 18-10598    Date Filed: 10/18/2018   Page: 14 of 14


      In sum, Morales has not shown that she was prejudiced by her former

counsel’s alleged deficiencies in handling her applications for asylum, withholding

of removal, and CAT relief. See Dakane, 399 F.3d at 1274. The BIA therefore did

not abuse its discretion in denying her motion to reopen, see Jiang, 568 F.3d at

1256, so we deny her petition for review.

      PETITION DENIED.




                                        14